IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON

                         AUGUST 1999 SESSION        FILED
                                                    December 30, 1999
STATE OF TENNESSEE,                 )
                                    )               Cecil Crowson, Jr.
            Appellee,                             Appellate Court Clerk
                                    )C.C.A. No. W1998-00558-CCA-R3-CD
                                    )
vs.                                 )     Hardin County
                                    )
GREGORY SCOTT BATTLES,              )     Hon. C. Creed McGinley, Judge
                                    )
            Appellant.              )     (DUI, Second Offense)
                                    )



FOR THE APPELLANT:                      FOR THE APPELLEE:
GREGORY SCOTT BATTLES (pro se at trial) PAUL G. SUMMERS
P.O. Box 1345                           Attorney General & Reporter
Savannah, TN 38372
                                        R. STEPHEN JOBE
CHARLES WATSON CROSS (on appeal)        Asst. Attorney General
Attorney at Law                         425 Fifth Ave. North
221 Fourth Ave, North                   2d Floor, Cordell Hull Bldg.
Nashville, TN 37219                     Nashville, TN 37243-0493

                                          G. ROBERT RADFORD
                                          District Attorney General

                                          JOHN OVERTON
                                          Asst. District Attorney General
                                          P.O. Box 484
                                          Savannah, TN 38372



OPINION FILED:________________


AFFIRMED

JAMES CURWOOD WITT, JR., JUDGE
                                     OPINION


              The defendant, Gregory Scott Battles, appeals his Hardin County

conviction and the resulting sentence by the trial court. A jury convicted the

defendant of DUI, second offense, a Class A misdemeanor. After a sentencing
hearing, the trial court imposed a sentence of eleven months, twenty-nine days, the

first six months to be served in confinement and the remainder on probation. Also,

the trial court fined the defendant $2000. In this appeal, the defendant raises the
following issues:1

              1.     whether the indictment was sufficient;

              2.     whether the information provided in lieu of a bill
                     of particulars should have limited the proof
                     permitted at trial;
              3.     whether the state was required to provide names
                     of all persons who witnessed the incident;

              4.     whether the defendant effectively waived his
                     right to counsel;

              5.     whether the evidence resulting from the
                     defendant’s warrantless arrest should have been
                     suppressed;
              6.     whether the defendant’s examination of a
                     witness was improperly limited by the trial court;
              7.     whether the state improperly cross-examined
                     witness Cass;
              8.     whether the trial court properly charged the jury;
                     and
              9.     whether the trial court improperly sentenced the
                     defendant.
After a review of the record, the briefs of the parties, and the applicable law, we

affirm the trial court’s judgment.



              The defendant was charged with DUI after the Tennessee Highway
Patrol investigated an accident that occurred just after midnight on Monday

morning, July 21, 1997. The evening before, the defendant was drinking at the

Moose Lodge in Savannah, Tennessee. The bartender saw the defendant leave
the bar. When she heard squealing tires, she looked in the closed circuit television


   1
   We have framed and addressed defendant’s issues differently than they
were presented in his brief.
monitor, which had a view of the parking lot. She saw the defendant’s truck back

into another truck, striking it on the left side and pushing it eight feet to the side.

She saw the defendant drive across the road. She rushed outside and saw the
defendant back his truck into the parking lot, park it, and get out. The owner of the

truck that was hit went outside and confronted the defendant. Another patron of the

bar called the police.


              A Tennessee Highway Patrol officer was dispatched to the accident

scene. Because he could not respond immediately, he requested that a Hardin
County deputy sheriff be sent to the accident scene. After the THP officer arrived,

he interviewed the bartender and the owner of the struck vehicle. The officer

administered two field sobriety tests to the defendant and arrested him after he
failed both. The first test required the defendant to recite the alphabet. After

making it half-way, the defendant became confused and could not complete the

recitation. The second test was a heel-to-toe test. The defendant could not

maintain his balance as he walked heel-to-toe and turned around. Both officers

observed the defendant and testified that he appeared intoxicated because he
slurred his speech and staggered when he walked.



              The defendant was charged with DUI, second offense, and a jury
found him guilty. He was fined $2000 and sentenced to eleven months, twenty-nine

days. The trial court ordered him to serve six months in jail and the remainder on

probation.


1.            Sufficiency of the Indictment


              The defendant claims that the indictment was not sufficient because

it omitted the specific location of the offense and, therefore, failed to inform him of

the nature of the charge. He also asserts that it omitted the word “generally,” which
is used in the statute. See Tenn. Code Ann. § 55-10-401(a) (Supp. 1996). The

defendant also asserts that he was prejudiced by the trial court reading the

indictment to the jury.



                                          3
              “The indictment need not be specific regarding the time or place of the

offense, nor need it demonstrate facts conferring jurisdiction as long as such facts

are introduced at the trial.” State v. Sowder, 826 S.W.2d 924, 929 (Tenn. Crim. App.
1991) (citing Tenn. Code Ann. § 40-13-207, -208 and -210). An exception to this

general rule is made “when place constitutes a material element of the crime.”

State v. Furlough, 797 S.W.2d 631, 641 (Tenn. Crim. App. 1990) (citations omitted).



              In the case at bar, an essential element of the defendant’s offense is

that the conduct occur “on any of the public roads and highways of the state, or on
any streets or alleys, or while on the premises of any shopping center, trailer park

or any apartment house complex, or any other premises which is generally

frequented by the public at large.” Tenn. Code Ann. § 55-10-401(a) (Supp. 1996).
The indictment charges the defendant with conduct occurring “along, over and upon

a public street, road, highway or public thoroughfare on or upon premises

frequented by the public at large.”



              We conclude that the indictment was sufficient regarding the location
of the offense. Location is an essential element of the offense, but the indictment

alleged a location specific enough to show a violation of the statute. Also, an

indictment is sufficient if it references the appropriate statute and also meets the
requirements of Code section 40-13-202. See State v. Carter, 988 S.W.2d 145,

149 (Tenn. 1999) (citing State v. Hill, 954 S.W.2d 725, 726-27 (Tenn. 1997)).

Indictments must “state the facts constituting the offense in ordinary and concise
language, without prolixity or repetition, in such a manner as to enable a person of

common understanding to know what is intended.” Tenn. Code Ann. § 40-13-202

(1997). In the case at bar, the indictment met this standard. The omission of the

word “generally” did not render the indictment insufficient because the indictment
described where the offense occurred using “ordinary and concise language” and

it referenced the statute allegedly violated.




                                          4
              Finally, the defendant complains that the trial court read the indictment

to the jury. The record does not support the defendant’s contention that the trial

court read the indictment to the jury. Accordingly, this issue is without merit.


2.            Whether the information provided in lieu of a bill of particulars
              should have limited the proof permitted at trial.


              The defendant contends that in response to his request for a bill of

particulars, the trial court “limited” the offense to the defendant’s driving in the

Moose Lodge parking lot. He argues that it was unfair surprise for the state to offer
proof that he drove on a public road. He claims that the trial court should have

declared a mistrial. The state responds that the defendant waived this issue by not

making a contemporaneous objection. Regardless, the state argues that the state
is not required to provide the defendant with its theory of the case, and the state is

not limited to proving only matters identified in the bill of particulars. Further, the

state contends that there was no unfair surprise because the indictment charged the

defendant with driving upon a public road.



              At the pretrial hearing in this case, the defendant moved for a bill of

particulars. The trial court denied the motion and found that the indictment, in

combination with the warrant, adequately advised the defendant of the nature of
the charge. Before making this ruling, the following occurred:


              [DEFENDANT]: As this stands, I stand open to surprise
              here. My indictment doesn’t even say where this
              occurred at. I may have to –

              THE COURT: I said that reference – reference to the
              word, I just now addressed that. It shows quite clearly
              it’s alleged to have occurred on July 21st, alleged to
              have occurred in Hardin County, more specifically on
              the parking lot of an area known as the Moose Lodge is
              what the warrant referred.
              Do you feel that that is inadequate to inform you of your
              charges, that you’re charged of driving under the
              influence after an accident that occurred on the lot of
              the Moose Club?

              [DEFENDANT]: We are in agreement that it occurred
              on the parking lot of the Moose lot. (Emphasis added.)




                                          5
              The defendant complains that the location of the offense contained

in the indictment was “limited” by the trial court2 in response to his request for a bill

of particulars. He alleges that it was improper to present evidence that was outside
of the indictment as limited.



              Vicki Hunt testified at trial. She was a bartender at the Moose Lodge
and witnessed the accident. While watching a monitor which showed the Moose

Lodge parking lot, she saw the defendant’s truck strike the other truck in the parking

lot and then saw that he “pulled out across the road.” She said that she went
outside and saw the defendant’s truck stopped on the other side of the county road

on which the lodge is located. She stated that he then backed into the parking lot

and parked his truck. The defendant did not object during this testimony.


              After the state rested, the defendant moved for a mistrial. He stated

that it was surprise for the state to offer testimony showing that the offense occurred

somewhere other than the parking lot of the Moose Lodge. He relied on the

statements made during the pretrial hearing describing the offense as occurring in
the parking lot. The defendant complained that he was “told nothing about another

road in my discovery.” The defendant stated that he needed to call other witnesses

now that the state has presented evidence showing the offense occurred off the
parking lot; however, the defendant did not request a recess. The trial court denied

the motion for a mistrial.



              The primary purpose of a bill of particulars is to provide the defendant

with information about the details of the charge, if necessary to the preparation of

his defense. See State v. Speck, 944 S.W.2d 598, 600 (Tenn. 1997); State v. Byrd,

820 S.W.2d 739, 741 (Tenn. 1991). It also serves to avoid prejudicial surprise and
to enable the defendant to preserve a plea against double jeopardy. Byrd, 820

S.W.2d at 741. See also State v. Hicks, 666 S.W.2d 54, 56 (Tenn. 1984). A bill of

particulars is not, however, a discovery device; it is limited to information a

   2
       We would characterize what occurred at the pretrial hearing as the trial
court facilitating a stipulation between the parties that the accident occurred in
the Moose Lodge parking lot.

                                           6
defendant needs to prepare a defense to the charges. Tenn. R. Crim. P. 7(c)

(Advisory Commission Comments).



              First, we cannot say that the defendant failed to make a timely

objection to the allegedly surprising testimony. Although the defendant did not

object to the introduction of the testimony at the time it was first introduced, he
raised the issue after the witness testified and the state rested its case and again

in his motion for new trial.         See State v. Tony Murphy McKinney, No.

03C01-9709-CR-00392, slip op., at 4 (Tenn. Crim. App., Knoxville, Sept. 14, 1998)
(finding objection was not untimely when defendant brought the matter to the

attention of the trial court within a very brief period of time).



              Our supreme court has said, “The state may not press their

prosecution on a theory upon which the defendant has not been informed or has

been misled.” State v. Wilcoxon, 772 S.W.2d 33, 39 (Tenn. 1989). However, in the

present case, we conclude that the defendant was neither misled nor misinformed

about a theory of the prosecution. The indictment encompassed driving under the
influence both on private property frequented by the public and on a public road.

The “stipulation” fostered by the trial court indicated that the collision occurred in the

Moose Lodge parking lot but that the DUI offense occurred after the collision. The
trial court did not recite that the DUI offense was committed prior to or during the

collision and did not recite that the offense occurred in the parking lot.



               Essentially, the state’s theory of the case was that, as a continuing

offense, the defendant drove while under the influence in a place frequented by the

public and on a public road. Although the substance of some of Hunt’s testimony

may have been surprising to the defendant, he was not misled or misinformed as
to any theory.     Surprise resulting from unanticipated aspects of a witness’s

testimony is a risk born by the litigants in any trial, especially in criminal proceedings

where discovery depositions or interrogatories are not used. Moreover, the state
is afforded the opportunity to prove its case. As an aside, we note that, in the light

most favorable to the state, the evidence supports a finding that, while intoxicated,


                                            7
the defendant drove on a public road, that he also drove on private property, and

that members of the public frequented the parking lot on private property.



               We find no error in either the trial court’s proceeding on this issue or

the failure to grant a mistrial.



3.             Whether the state was required to provide names of all persons
               who witnessed the incident

               The defendant claims that the state withheld the names of persons
who had knowledge of the offense or were witnesses to it. He contends that the

state should have disclosed the name of the person who reported the accident to

the police and the names of all those who were at the scene. The defendant argues
that the state was required to provide the names after he filed his Rule 16 discovery

motion. He admits that the state did not call as a witness the person who reported

the accident. The state responds that it was not required to investigate and inform

the defendant of all potential witnesses to the offense. The state contends that it

complied with Rule 16 of the Tennessee Rules of Criminal Procedure.


               At the pretrial hearing the defendant requested disclosure of the name

of the person whom the state identified only as the record keeper of the Moose
Lodge. The trial court ruled that the state was not required to investigate and

provide the name of the custodian of the Moose Lodge records.



               At trial, the defendant introduced the highway patrol’s accident report,

which showed that the portion for listing witnesses to the accident had not been

completed. Sergeant Tony Scott of the Tennessee Highway Patrol testified that

completion of the witness portion of the accident report was not required.


               There is no general constitutional right to discovery in a criminal case.

See Pennsylvania v. Richie, 480 U.S. 39, 107 S. Ct. 989 (1987); Weatherford v.

Bursey, 429 U.S. 545, 97 S. Ct. 837 (1977). The state is not obliged to make an

investigation or to gather evidence for the defendant. See State v. Reynolds, 671


                                           8
S.W.2d 854, 856 (Tenn. Crim. App. 1984). The discovery rules do not require

disclosure of information not known by the state. Tenn. R. Crim. P. 16(a). Rule 16

permits the defendant to discover any statements made by him, his prior record,
documents and tangible objects, and reports of tests and examinations, but only to

the extent that the information is in the “possession, custody or control of the state.”

Id.; see also State v. Martin, 634 S.W.2d 639 (Tenn. Crim. App. 1982) (Rule 16

does not provide for the discovery of prosecution witnesses).



              Also, Code section 40-17-106 directs the district attorney general to
identify on the indictment witnesses intended to be called at trial. Tenn. Code Ann.

§ 40-17-106 (1997); see also State v. Harris, 839 S.W.2d 54, 69 (Tenn. 1992)

(provisions of § 40-17-106 are directory only and do not necessarily disqualify a
witness whose name does not appear in the indictment from testifying). However,

the defendant is not complaining that the undisclosed persons testified at the trial.



              The defendant’s reliance upon discovery to provide him with the

names of witnesses to the offense is misplaced. The defendant does not claim that
the witnesses had exculpatory information which would implicate a Brady violation.3

Rather, the defendant desired that the state perform his investigative work and

report its findings to him. He has demonstrated neither his entitlement to this
information nor how he was prejudiced by not receiving it. Accordingly, this issue

is without merit.



4.            Whether the defendant effectively waived his right to counsel


              The defendant claims that he did not validly waive his right to counsel

because the trial court did not properly investigate whether his waiver was

intelligently given. He argues that the trial court should have informed him of the


     3
     In Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), the United States
Supreme Court held that the prosecution has a constitutional duty to furnish the
accused with exculpatory evidence pertaining to either the accused's guilt or
innocence and the punishment that may be imposed. Failure to reveal
exculpatory evidence violates due process where the evidence is material either
to guilt or punishment, irrespective of good faith or bad faith of the prosecution.
Id. at 87, 83 S. Ct. at 1196-97.

                                           9
potential fines and sentences that could have been imposed. Also, he contends

that the trial court never inquired into his education, background, or experience.

The state responds that the defendant’s waiver was timely asserted and was clear
and unequivocal. The state contends that although the trial court did not explicitly

follow a litany of questioning, the trial court did thoroughly question and admonish

the defendant in making its determination that the waiver was made knowingly and
intelligently.



                 At the defendant’s arraignment after the defendant indicated that he
had secured counsel that was not a licensed attorney, the trial court gave the

defendant three options:

                 (1) You can secure legal counsel, which the definition
                 for is an attorney licensed to practice in this state of
                 Tennessee or one that is licensed in another state that
                 complies with our supreme court rules that allows them
                 to practice on a particular case in this state. That’s
                 number 1.

                 (2) You are permitted by our United States Constitution
                 to represent yourself – a right of self-representation. If
                 you desire, the Court will certainly allow you to do that.
                 I do not encourage it because there are many pitfalls for
                 people that are not trained in the law. They can read
                 certain things and get erroneous ideas; okay? But you,
                 if you wish to, will be allowed to represent yourself.
                 That’s self-representation.

                 (3) The third possibility is – I’ve got the Public Defender.
                 He’s actually in the courtroom at this time. If you wish
                 to confer with him, if you qualify – that means if you’re
                 unable to afford an attorney – then I will appoint the
                 Public Defender to represent you throughout every
                 stage of this action.



                 The defendant responded that he was “appearing today in propria
persona.”4 When asked what the Latin words meant, the defendant did not know.

The following colloquy ensued:

                 DEFENDANT: I’m here to represent myself with the
                 assistance of counsel of choice. I’m not asking for
                 anybody to represent me.
                 THE COURT: Are you insisting that you be allowed to
                 represent yourself in a legal capacity?
                 DEFENDANT: With the assistance of counsel.

   4
       Latin for “in one's own person or right.”

                                             10
THE COURT: All right. Is this counsel of choice
someone that is licensed to practice in the state of
Tennessee?

DEFENDANT: No.
THE COURT: Then they will not be allowed to legally
represent you. As a matter of fact, they would be
subject to criminal prosecution if they did so. Do you
understand this?

DEFENDANT: Would you repeat the question so I can
make sure I understand --

THE COURT: If it is not a licensed attorney – If they are
giving you legal advice, then they are, in all likelihood,
violating our criminal law. Do you expect me to engage
in a process that would allow someone to violate – or
would encourage someone to violate the criminal laws?

DEFENDANT: I’m not asking for anybody to represent
me.

THE COURT: Okay.

DEFENDANT: I’m asking for help to hand me papers to
keep my papers in order – not to speak for me.

THE COURT: All right.

DEFENDANT: To assist to help me.

THE COURT: I wouldn’t have any objection to that. But
they will not be seated at counsel table unless they are
a relative. Sometimes I do that if it’s a relative or a
paralegal or a licensed lawyer. But this person is not
allowed to give you legal advice; do you understand
that?

DEFENDANT: Yes.

THE COURT: Okay.
DEFENDANT: They are not allowed to give me legal
advice.
THE COURT: Are you asking for a court appointed
attorney?
DEFENDANT: No.

THE COURT: Are you waiving your right to an attorney?

DEFENDANT: I’m not waiving my right to counsel.

THE COURT: Are you waiving your right to a licensed
attorney representing you?

DEFENDANT: (No response.)
THE COURT: I’m not playing games with you. In other
words, I’m not trying to trick you. But for the purpose of
the integrity of the legal process, I’m not going to allow
someone to come in here and masquerade as an

                           11
             attorney when they’re not licensed to do so. If you want
             an attorney to represent you and you’re unable to afford
             an attorney, I will appoint one to represent you. It’s
             pretty simple.

             DEFENDANT: I do not wish to have anybody represent
             me, but --

             THE COURT: Are you insisting on your constitutional
             right of self-representation?

             DEFENDANT: With the assistance of counsel.

             THE COURT: All right. Let the record reflect – Do we
             have a form for a waiver of counsel?

             [PROSECUTOR]: I don’t have one in here.
             THE COURT: All right. If you’ll prepare one. Just show
             that in open court he has waived his right to the
             appointment of a licensed attorney to represent him and
             is insisting upon his right of self-representation.

             DEFENDANT: I object to that. I waive no right at no
             time including my right to --

             THE COURT: [PUBLIC DEFENDER], you will be
             appointed to assist as elbow-counsel.

             Do you see this gentleman back there?

             DEFENDANT: I object to that.

             THE COURT: He’s just going to be in the courtroom. If
             you wish to consult with him at any time, you may do
             so. Do you object to that?
             DEFENDANT: Well, I object to him even being in the
             courtroom.
             THE COURT: All right then. [PUBLIC DEFENDER], you
             won’t be representing him. You won’t even be elbow-
             counsel. He’s waived his right here in open court.

              DEFENDANT: I object. I’ve not waived --
              THE COURT: You have by your statements; okay? All
              right. Are you ready to proceed with this matter?
              DEFENDANT: Let’s proceed.

The defendant was then arraigned for the offense of driving under the influence.

At the pretrial hearing, the following colloquy ensued:

              THE COURT: This case, Mr. Battles, you’re
              representing yourself. Earlier I offered to appoint the
              public defender’s office. You specifically rejected the
              offer of that appointment; however, I’m going to ask that
              [PUBLIC DEFENDER] remain present during any of
              your proceedings so that if any time you wish to confer
              with counsel, you may confer with him, okay?



                                        12
             I mean, you’ve got a constitutional right to represent
             yourself, which you have indicated you intend to
             exercise, which is fine, but I do want you to know that
             should you feel the need, [PUBLIC DEFENDER] will be
             present. He is the public defender in this district, and
             you may consult with him if you wish or desire, okay?

             DEFENDANT: Well, I’m appearing here in propria
             persona, and I do have counsel of choice here.

             ...
             DEFENDANT: I’m not asking for anybody to represent
             me.
             THE COURT: Okay.

             DEFENDANT: I’m just asking for my 6th amendment
             right to counsel of choice to assist me.

             THE COURT: I’ve dealt with this before. I don’t know
             what else to say on that. I’m not going to allow
             someone who is not a lawyer to sit up there and advise
             you on legal matters.

             DEFENDANT: So are you denying me my 6th
             amendment right to counsel of choice?

             THE COURT: I’m not denying your 6th amendment
             right. I’m denying you what you referred to as counsel
             of choice who is an unlicensed person to sit at the table
             with you and assist you.

             You can confer during these proceedings, anyone that’s
             in the public courtroom. You can talk with anybody you
             want to, but if they give you legal advice, they’re
             breaking the law.

             DEFENDANT: They wouldn’t be giving me legal advice,
             just to help me take notes and keep my papers in order.
             This person is my godmother. She has been every
             since my mother passed away.
             THE COURT: And you are asking that they do what?
             I don’t understand.
             DEFENDANT: Just assist me, be my counsel of choice,
             take notes and help keep my papers in order.


             After this exchange, the trial court permitted the defendant’s

godmother to assist him with his papers and notes, and the defendant presented

several motions and examined several witnesses.


             The right to assistance of counsel in the preparation and presentation

of a defense to a criminal charge is grounded in both the Tennessee and the United

States Constitutions. Tenn. Const. art. 1, § 9; U.S. Const. amend. VI. Conversely,

                                        13
there also exists an alternative right -- the right to self-representation -- which is

founded on the Sixth Amendment. See Faretta v. California, 422 U.S. 806, 819, 95
S. Ct. 2525, 2533 (1975); State v. Small, 988 S.W.2d 671, 673 (Tenn. 1999) (citing
State v. Melson, 638 S.W.2d 342, 359 (Tenn.1982)); State v. Northington, 667
S.W.2d 57 (Tenn. 1984).




                                         14
              There are three pre-conditions which must be satisfied before a

defendant's right to self-representation becomes absolute. "First, the accused must

assert the right to self-representation timely. Second, the accused's request must
be clear and unequivocal. Third, the accused must knowingly and intelligently waive

the right to the assistance of counsel." State v. Herrod, 754 S.W.2d 627, 629-30

(Tenn. Crim. App. 1988) (citations omitted). 5


              With respect to the first pre-condition, we conclude that the defendant

timely moved to assert his right to self-representation. The issue was first raised
during his arraignment and again at his pretrial hearing. See State v. Mark Bodine,

No. 03C01-9111-CR-368 (Tenn. Crim. App., Knoxville, March 25, 1994) (a valid

waiver must be made prior to trial or not at all). The second pre-condition is also
satisfied. The defendant, although confusing in his use of the term “counsel,” was

very clear and unequivocal in stating that he wished to represent himself and did not

want a licensed attorney to represent him.



              It is the third pre-condition which proves the most difficult to determine,
whether the waiver was made knowingly and intelligently. Although the defendant

persisted in using his own, incorrect, definition of “counsel,” he was adamant that

he wanted to represent himself. The trial court admonished the defendant that he
was getting some bad advice, based upon the defendant’s misuse of legal

terminology. The trial court noted on the record that the person the defendant

wanted as “counsel of choice” had previously aided and participated in cases of a
similar nature where defendants had represented themselves.6

   5
     Rule 44(a) of the Tennessee Rules of Criminal Procedure requires a written
waiver of the defendant’s right to counsel. Although the trial court requested the
state to prepare a waiver, the record before us does not contain a written waiver
of the defendant’s right to counsel signed by the defendant.
       However, we note that the defendant has stated in each of his written
motions that he was appearing in propria persona. We find that this assertion of
self-representation is sufficient to satisfy the written waiver requirement because
these motions were initiated by the defendant and the assertion was made
repeatedly. Additionally, after he was questioned about the definition of in
propria persona by the trial court, the defendant began using the term “pro se” in
his motions and court filings.
   6
     We also note that the defendant called as a witness Ronald Bret Cass, who
testified that he was a good friend of the defendant and had previously

                                          15
              The trial court attempted to dissuade the defendant from representing

himself and offered to provide a public defender for the defendant, to which the

defendant objected.     The defendant objected to the public defender’s mere
presence in the courtroom. The trial court told the defendant, “you’re on your own.”

When the trial court explored whether the defendant understood the nature of the

charges against him, the defendant said that he did not understand, but then he
began arguing to the court that the charge did not apply to him. His argument

belied his contention that he did not understand the charge against him.



              Additionally, we note that the defendant cited numerous authorities in

his arguments before the trial court, although his legal reasoning left much to be

desired.   The defendant’s effort at self-representation, as admirable as it was
ineffective, serves to validate the trial court’s decision that the defendant made a

knowing decision to represent himself. See State v. Franklin, 714 S.W.2d 252, 261

(Tenn. 1986) (“Although a defendant's actual pro se trial performance itself is not

relevant to determining the competency of a waiver of counsel, his personal conduct

during trial is relevant to the judge's determination that a defendant . . . ‘is making
a knowing decision on his part’ to participate in his defense.”) (citing State v.

Northington, 667 S.W.2d 57, 61 (Tenn.1984)).



              After a full review of the record we can only conclude that the

defendant employed the tactics described in a deliberate effort to induce and cause

reversible error. See State v. Chadwick, 224 Tenn. 75, 78, 450 S.W.2d 568, 570
(1970) (“A defendant should not be permitted to subvert and nullify the whole

judicial process by any such ruse or stratagem.”). Our supreme court has said that

a “judge must investigate as long and as thoroughly as the circumstances of the

case before him demand.” State v. Northington, 667 S.W.2d 57, 60 (Tenn. 1984).



              This court has promulgated a litany of questions to be asked to ensure

that a defendant’s waiver of the right to counsel was made knowingly and
intelligently. Smith v. State, 987 S.W.2d 871, 877-78 (Tenn. Crim. App. 1998).


represented himself under similar circumstances.

                                          16
Although in the case at bar the trial court asked some of the questions listed in

Smith, it was thwarted in its effort to make a complete investigation by the

defendant’s obstinate assertion that he wanted to represent himself. We conclude
that under the circumstances the trial court adequately investigated whether the

defendant knowingly and intelligently waived his right to counsel.



5.            Whether the evidence resulting from the defendant’s warrantless
              arrest should have been suppressed.

              The defendant claims that his arrest for DUI was illegal and, therefore,
any evidence obtained by his arrest is inadmissible. He argues that because the

offense was not committed in the presence of the arresting officer and the officer

did not have a warrant for his arrest, the arrest was illegal. The defendant contends
that the offense occurred on private property and the arresting officer did not have

probable cause to arrest him. The state responds that Code section 40-7-103(a)(6)

permits an officer to arrest the driver in an accident if the officer has probable cause

to believe the driver was driving under the influence. The state argues that

testimony at the pretrial hearing established that the arresting officer had probable
cause to believe the defendant was driving under the influence.



              The relevant portion of section 40-7-103 states:
              (a) An officer may, without a warrant, arrest a person:
              ...
              (6) At the scene of a traffic accident who is the driver of
              a vehicle involved in such accident when, based on
              personal investigation, the officer has probable cause
              to believe that such person has committed an offense
              under the provisions of title 55, chapters 8 and 10. The
              provisions of this subdivision shall not apply to traffic
              accidents in which no personal injury occurs or property
              damage is less than one thousand dollars ($1,000)
              unless the officer has probable cause to believe that the
              driver of such vehicle has committed an offense under
              § 55-10-401. . . .
Title 55, chapter 8 deals with the rules of the road, and chapter 10 deals with

accidents, arrests, crimes, and penalties involving motor vehicles. Section 55-10-

401 describes the offense of driving under the influence. The statute creates an
exception to the rule that an officer may not make a warrantless misdemeanor




                                          17
arrest unless the offense was committed in the officer’s presence. See State v.

Smith, 787 S.W.2d 34, 35 (Tenn. Crim. App. 1989).



              This issue turns on whether the arresting officer had probable cause

to believe that the defendant was driving under the influence. Tenn. Code Ann. §

55-10-401(a) (Supp. 1996). Tennessee Highway Patrolman Tony Barnham testified
during the pretrial hearing that he investigated the defendant’s accident. He said

that he arrested the defendant based on the defendant’s condition. He testified that

the defendant appeared to be intoxicated. Officer Barnham admitted that the
Moose Lodge was a private club. However, during the trial, he testified that he had

probable cause because “just seeing people out there would be reason enough for

[him] to believe [the parking lot was] frequented by the public.”


              The officer determined that the defendant was driving a vehicle

involved in an accident. He also had probable cause to believe that the defendant

was driving under the influence in a place generally frequented by the public. We

conclude that the defendant’s arrest was lawful and in accordance with Code
section 40-7-103(a)(6). Accordingly, this issue is without merit.



6.            Whether the trial court improperly limited the defendant's
              examination of witness Hunt


              The defendant claims that he had a right to question witness Vicki

Hunt, who was a bartender at the Moose Lodge. He contends that he was not
permitted to cross-examine the witness regarding her training for her server permit.

Also, he contends that on direct examination of Hunt as a defense witness, he was

not permitted to show witness bias by questioning her on events that transpired at

the Moose Lodge. The state responds that the defendant was permitted to question
Hunt about her training. The state argues that Hunt never gave an opinion based

on her experience as a bartender; therefore, questions concerning the foundation

of her opinion were not relevant. Also, the state contends that the defendant was
attempting to show that both Hunt and Moose Lodge members were biased against

him. The state argues that the defendant was permitted to question Hunt regarding


                                         18
bias and that the trial court only restricted the questioning when the defendant

strayed too far afield.



              Vicki Hunt testified for the state that she served the defendant two

beers and two shots of tequila. When asked if she thought that the defendant had

too much to drink to be driving a car, she answered, “If I thought he was, I . . .
wouldn’t have let him leave.”



              During the defendant’s cross-examination of Ms. Hunt, the trial court
overruled the state’s relevancy objection when the defendant began questioning Ms.

Hunt about her server permit. The defendant continued to question Ms. Hunt about

her qualifications and the amount of alcoholic beverages that she should serve
customers. When the defendant asked her about the rate the human liver can rid

itself of alcohol, the state again objected. The trial court sustained the objection and

told the defendant that it “makes no difference if a person is served legally or not.

The question is whether or not somebody was driving under the influence.” The

defendant next asked her whether she had to take a course to receive her permit.
The trial court again sustained the state’s objection and pointed out that it had ruled

that “this line of questioning is inappropriate.”



              Ms. Hunt also testified for the defendant during his case-in-chief. The

defendant questioned her about a complaint he had filed against certain members

of the Moose Lodge.        The state objected to its relevance.         The defendant
responded that he was attempting to show bias on the part of several members of

the Moose Lodge. The defendant said that the question also went toward the

witness’s credibility. The trial court permitted the defendant to ask the question.

After the defendant asked Ms. Hunt about the details of how she found out about
the complaint the defendant made, the trial court stopped the defendant. It said,

“I’m not here to try the internal workings of the Moose International, all right. Let’s

get on with the trial of this case.” After the witness expressed a desire to answer
the question, the trial court stated, “I just said I want to get to the point, and I want

to try a DUI case. I don’t want to try what’s happening as far as Moose Lodge,


                                           19
okay.” The defendant then wrapped up his direct examination by asking Ms. Hunt

whether the members of the Moose Lodge were biased against him because he

complained about the lodge having male strippers. She said that she did not know.


              The Sixth Amendment guarantees a criminal defendant the right to

cross-examine witnesses against him. See, e.g., Davis v. Alaska, 415 U.S. 308, 94
S. Ct. 1105 (1974). The rights of confrontation and cross-examination are essential

to a fair trial. See, e.g., Pointer v. Texas, 380 U.S. 400, 85 S. Ct. 1065 (1965).

Rule 616 of the Tennessee Rules of Evidence provides that "[a] party may offer
evidence by cross-examination, extrinsic evidence, or both, that a witness is biased

in favor of or prejudiced against a party or another witness." Rule 611(b) provides

that a witness "may be cross-examined on any matter relevant to any issue in the
case, including credibility." Any "feelings that a witness has with regard to a party

or issue are an important factor for the trier of fact to consider in assessing the

weight to be given to the witness' testimony." State v. Williams, 827 S.W.2d 804,

808 (Tenn. Crim. App. 1991).



              In the case at bar, Ms. Hunt’s qualifications as a bartender were not

relevant to any of the issues being tried. Evidence which is not relevant is not

admissible. Tenn. R. Evid. 402. The propriety, scope, and control of witness
cross-examination is within the trial court's discretion and will not be overturned

absent clear and plain abuse. State v. Richardson, 875 S.W.2d 671, 675 (Tenn.

Crim. App. 1993). Accordingly, we conclude that the trial court properly exercised
its discretion in limiting the defendant’s cross-examination.



              With respect to the defendant’s direct examination of Ms. Hunt, the

defendant initially argued that his line of questioning was relevant to the witness’s
credibility. The defendant continued to question the witness about the complaint he

had filed against the Moose Lodge. After the trial court stopped that line of

questioning, the defendant asked a direct question about the bias of Moose Lodge
members against the defendant which the witness answered. We conclude that the




                                         20
trial court did not prevent the defendant from examining Ms. Hunt regarding any

relevant material.



7.            Whether the state improperly cross-examined witness Cass


              The defendant claims that the state improperly attempted to impeach

Ronald Cass by inquiring about Cass’s prior DUI charges. The state asked Cass

whether he knew the defendant, to which the witness said that he and the
defendant were “good friends.” The state asked Cass if he had been in a similar

position a year ago, making similar arguments as the defendant, that the officers did

not have the right to arrest him. After the defendant objected, the trial court ruled
that the question was proper as it went toward bias. The state then asked, “You

were taking the position that the law enforcement officers in that case didn’t have

a right to arrest you for DUI?” The defendant objected again. The trial court

overruled the objection and stated, “It can go to bias of the witness. It’s not to be

considered as any evidence of guilt against this person, simply as to any bias that

might or might not exist.”



              Unless excluded by another rule, relevant evidence is generally
admissible. Tenn. R. Evid. 402. Rule 616 permits a party to "offer evidence by

cross-examination . . . that a witness is biased in favor of or prejudiced against a

party or another witness." Tenn. R. Evid. 616. Bias is an important ground for
impeachment of a witness and is an aid for the trier of fact in assessing the weight

to be afforded the witness's testimony. See Tenn. R. Evid. 616 (Advisory Comm’n

Comments); State v. Reid, 882 S.W.2d 423, 427 (Tenn. Crim. App. 1987). In the
case at bar, the state attempted to show bias of the witness through the witness’s

close relationship with the defendant and the witness’s similar argument in his

previous trial for DUI. Accordingly, the evidence was relevant.



              Relevancy established, we must determine whether some rule of

evidence nevertheless prohibits the use of the evidence. Evidence that a person

may have driven while under the influence is, of course, disparaging information.

Tennessee Rules of Evidence 404 and 608 deal with some evidence of bad

                                         21
behavior or bad character. Rule 404(b) forbids the use of “other crimes, wrongs, or

acts . . . to prove the character of a person in order to show action in conformity with

the character trait.” Tenn. R. Evid. 404(b). However, rule 404 is not brought into
play because Cass’s behavior in conformity with a character trait was not an issue.

Rule 608(b) prescribes rules for using “specific instances of conduct of a witness”

for the purpose of impeaching the witness. Such instances must be “probative of
truthfulness or untruthfulness,” Tenn. R. Evid. 608(b), but driving under the

influence is not suggestive of truthfulness or untruthfulness. See State v. Jimmy

Blanton, No. 01C01-9306-CR-00166, slip op. at 6 (Tenn. Crim. App.,Nashville, Apr.
7, 1994). However, even though the state sought to impeach witness Cass, it

sought to do so through a demonstration of bias under Rule 616 and not through

establishing prior bad acts under Rule 608. The court gave a curative instruction
immediately after the state mentioned the witness’s DUI trial, and we conclude that

any violation of Rule 608(b) was undoubtedly harmless. Tenn. R. App. P. 36(b);

see State v. Laney, 654 S.W.2d 383, 389 (Tenn. 1983) (jurors are presumed to

follow the instructions given by the trial judge).



              This analysis aside, we are left to consider Rule 403, which provides

that evidence, although relevant, may be excluded if its “probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues,
or misleading the jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative issues.” Tenn. R. Evid. 403. A witness’s DUI

offense would raise a Rule 403 issue if, for example, it unfairly prejudiced the
interests of the party sponsoring the witness; however, we conclude that the

probative value of the evidence is not substantially outweighed by the danger of

unfair prejudice or by any other issue mentioned in Rule 403. Several factors

support this conclusion. As pointed out above, the memory or possible pendency
of the witness’s DUI charges and his corresponding interest in the favorable

outcome of the defendant’s DUI case provide a powerful basis for bias

impeachment under Rule 616. The witness impeached was not the defendant, and
the trial court gave precautionary instructions to the jury.




                                          22
              The admissibility of evidence is entrusted to the discretion of trial

court, and the issue will not be overturned on appeal absent an abuse of discretion.

State v. Harris, 839 S.W.2d 54, 66 (1992). There is no abuse of discretion in the
present case.



              Also, the defendant claims that the state testified when it asked Cass
about the location of private property signs which the state said it could not find.

During the state’s cross-examination of Ronald Cass, the state attempted to prove

that the parking lot was not marked as a private lot. The following colloquy ensued:
              [STATE]: Mr. Cass, it’s got signs all over the parking lot
              out there?
              [WITNESS]: They’ve got a couple of signs out there.

              ...

              [STATE]: I drove out there Friday afternoon just to kind
              of look around to see what the lot looked and I missed
              the signs. Can you tell me exactly where they are
              located?


              The defendant claims that the trial court allowed the state to testify.

Initially, we note that the defendant failed to object to the state’s question; therefore,

this issue is waived. See Tenn. R. App. P. 36(a); see also State v. Renner, 912
S.W.2d 701, 705 (Tenn. 1995). However, even considering the merits, there was

no reversible error. The state in the case at bar injected his own credibility as a

state officer into his cross-examination of a defense witness. See State v. Griffis,

964 S.W.2d 577, 598-99 (Tenn. Crim. App. 1997). Unlike State v. Hicks, 618
S.W.2d 510, 518 (Tenn. Crim. App. 1981), in which this court held the prosecutor’s

conduct improper for referring to matters outside the record, in the case at bar, the
state mentioned facts which had been previously introduced into evidence. The

arresting officer testified at the beginning of the trial that there were no signs posted

in the parking lot. The state said that it “missed” the signs, and although not

proper, we do not find this was either egregious or prejudicial in light of the prior
testimony. Accordingly, we cannot say that the remark by the state "more probably

than not affected the judgment" in this case. Tenn. R. App. P. 36(b).



8.             Jury Charge

                                           23
a)            Whether the trial court properly instructed the jury as to the elements
of the offense.


              The defendant claims that the trial court erred by charging the jury with

all the elements of the offense contained in the statute. He argues that because he

was told the accident occurred on the Moose Lodge parking lot, the jury should not
have been charged with the full statute, which includes driving upon public highways

and roadways.



              Initially, we note that the defendant failed to make appropriate

references to the record, and he has failed to cite authority to support his argument.

Tenn. R. App. P. 27(a)(7); Tenn. Ct. Crim. App. Rule 10(b). However, we will
address the merits of the defendant’s issue.



              The defendant is entitled to a complete and correct charge of the law.

State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990), including the law governing the

issues raised by the evidence. State v. Zirkle, 910 S.W.2d 874, 892 (Tenn. Crim.
App 1995). The state presented evidence that the defendant was intoxicated and

that he drove on a public road and on a parking lot that was generally frequented

by the public at large. The jury charge in the case at bar contained the elements
necessary to prove driving under the influence and did not charge an offense

different from the one on which the appellant was indicted. See State v. Davis, 656
S.W.2d 406, 409 (Tenn. Crim. App. 1983). Accordingly, we conclude that the jury
charge was not improper.



b)         Whether the trial court correctly refused to charge the jury on terms
of common understanding.


              The defendant requested that the jury be charged with strictly following

the statute and with the definitions of three words used in the statute: “generally,”

“frequented,” and “public.” The defendant also requested that the jury be charged
with the legal meaning of probable cause. He argues that these instructions were

necessary for the jury to strictly interpret the statute. The state contends that the


                                         24
statute uses terms which are common and can be understood by persons of

ordinary intelligence. The state argues that the trial court’s instruction defining the

offense of DUI fully and fairly stated the applicable law. Additionally, the state
points out that, although not relevant, the legal definition of probable cause came

out during the defendant’s cross-examination of the arresting officer.



               This court has explained that "a defendant has a constitutional right

to a correct and complete charge of the law." State v. Phipps, 883 S.W.2d 138, 142

(Tenn. Crim. App. 1994) (quoting State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990)).
It is not error for the trial court to refuse to give a specially requested jury instruction

so long as the court's instructions "correctly, fully, and fairly set forth the applicable

law" in the case. Id.; see also State v. Kelley, 683 S.W.2d 1, 6 (Tenn. Crim. App.

1984). On appeal, this court must "review the entire charge and only invalidate it

if, when read as a whole, it fails to fairly submit the legal issues or misleads the jury

as to the applicable law." The jury instructions should describe and define all of the

elements of each offense unless the terms are of common use and understanding.

See State v. Summers, 692 S.W.2d 439, 445 (Tenn. Crim. App. 1985); Robinson

v. State, 513 S.W.2d 156, 158 (Tenn. Crim. App. 1974). In the case at bar, the jury

was charged with the elements of Code section 55-10-401. The phrase used in the

charge, “premises which are generally frequently [sic] by the public at large,” used
no technical terms. Rather, it is a phrase comprised of terms of common use and

understanding.



               Also, the defendant complains that the jury was not charged with the

definition of “probable cause” with respect to his claim that the arrest was illegal.

Presumably, the object of the defendant’s concern is the use of evidence of his

intoxication, such as the results of field sobriety tests, which arguably would be
inadmissible as fruits of the poisoned tree if obtained subsequent to an illegal arrest.

The trial court correctly ruled that the issue of the legality of the arrest was not an

issue properly before the jury and no instructions regarding that issue would be
given. Indeed, questions of admissibility of evidence are generally entrusted to the

discretion of the trial judge. State v. Stinnett, 958 S.W.2d 329, 331 (Tenn. 1997);


                                            25
see Tenn. R. Evid. 104(a) (questions of admissibility of evidence are to be

determined by the trial court); Tenn. R. Crim. P. 12(b), (e) (questions of suppression

of evidence to be determined by trial court pursuant to pretrial motion).


              Accordingly, we conclude that the jury charge, as given, "correctly,

fully, and fairly set forth the applicable law.”




9.            Sentencing


              The defendant claims that his period of confinement was improperly

enhanced from 45 days to six months. He very cryptically alleges that he did not

receive ten days’ notice, that his previous DUI was an element of the offense and

cannot be used as an enhancement factor, and that the trial court did not articulate

criteria in determining the enhancement of confinement. The state responds by

asserting that the trial court is not required to make findings or specific notation of

enhancement and mitigating factors for DUI cases. The state argues that the

defendant has waived this issue because his brief does not cite any authority and
does not even provide any reasoning supporting his conclusory statements.



              When a defendant fails to make appropriate references to the record
and fails to cite authority to support his argument, he waives the issue. Tenn. R.

App. P. 27(a)(7); Tenn. Ct. Crim. App. Rule 10(b). Although the defendant made

only conclusory statements in his brief without reference to the record or authority,
we will address the merits of the defendant’s issue.



              In misdemeanor sentencing, a separate sentencing hearing is not

mandatory, but the court is required to provide the defendant with a reasonable
opportunity to be heard as to the length and manner of the sentence. Tenn. Code

Ann. § 40-35-302(a) (1997). Misdemeanor sentences must be specific and in

accordance with the principles, purpose, and goals of the Criminal Sentencing

Reform Act of 1989. Tenn. Code Ann. §§ 40-35-104, 117, 302 (1997); State v.

                                           26
Palmer, 902 S.W.2d 391, 393 (Tenn. 1995). The misdemeanor offender must be

sentenced to an authorized determinant sentence with a percentage of that

sentence designated for eligibility for rehabilitative programs.         Generally, a
percentage of not greater than 75 percent of the sentence should be fixed for a

misdemeanor offender; however, a DUI offender may be required to serve 100

percent of his sentence. Palmer, 902 S.W.2d at 393-94. In determining the

percentage of the sentence, the court must consider enhancement and mitigating

factors as well as the legislative purposes and principles related to the sentencing.

Id.



              The trial court retains the authority to place the defendant on probation

either immediately or after a period of periodic or continuous confinement. Tenn.
Code Ann. § 40-35-302(e) (1997). The trial court has a wide latitude of flexibility.

The legislature has encouraged courts to consider public or private agencies for

probation supervision prior to directing supervision by the Department of Correction.

Tenn. Code Ann. § 40-35-302(f) (1997). The misdemeanant, unlike the felon, is not

entitled to the presumption or a minimum sentence. State v. Creasy, 885 S.W.2d
829 (Tenn. Crim. App. 1994).



              The trial court imposed split confinement and incarcerated the
defendant for six months. Although the six months exceeds the minimum

confinement of forty-five days for second-offense DUI, it is nevertheless within a

range of reasonableness that must be entrusted to the trial court. Unlike felony
sentencing, the trial court does not have an affirmative duty to state in the record,

either orally or in writing, which enhancement and mitigating factors it found and its

findings of fact. Tenn. Code Ann. § 40-35-209(c) (1997); § 40-35-210(f) (Supp.

1998); § 40-35-302(d)(1997); State v. Troutman, 979 S.W.2d 271, 274 (Tenn.

1998). We find no fault with the sentence in this case.



              Furthermore, the trial court committed no prejudicial error in the
manner in which it determined the sentence. After the jury returned its verdict and

was dismissed, the trial court indicated it was ready "to proceed with sentencing in


                                         27
this matter.” The trial court asked the assistant district attorney general if the state

had any proof to offer, and the state declined. The trial court then asked the

defendant if he wished to offer any proof, and the defendant declined.


              The court proceeded to impose sentence in the case, without

objection by the defendant.      We find the defendant was given a reasonable
opportunity to be heard. Moreover, had there been no reasonable opportunity, the

defendant has waived the issue by failing to object, see Tenn. R. App. P. 36(a), and

furthermore he has failed to demonstrate any prejudice from the asserted lack of
opportunity to be heard. Tenn. R. App. P. 36(b).



              Finding no error, we affirm the judgment of the trial court.


                                           ________________________________
                                           JAMES CURWOOD WITT, JR., JUDGE



CONCUR:




_____________________________
DAVID H. WELLES, JUDGE



_____________________________
JERRY L. SMITH, JUDGE




                                          28